Citation Nr: 0529820	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-18 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from February 1975 to October 1985.

This appeal arose from a November 2002 rating decision of the 
Waco, Texas, Department of Veterans' Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities, 
bilaterally, claimed as related to exposure to herbicides.


FINDING OF FACT

The veteran does not have peripheral neuropathy related to 
his period of service, to include due to exposure to 
herbicide agents.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection for peripheral 
neuropathy in August 2002.  In November 2002 the RO issued a 
rating decision which denied service connection for 
peripheral neuropathy.    After that rating action was 
issued, the RO issued a VCAA letter to the veteran which 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  This letter also told him to submit any evidence 
relevant to the claim.  The June 2003 statement of the case 
(SOC) included the provisions of 38 C.F.R. § 3.159 (2002), 
the regulation that implemented the provisions of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He has 
submitted numerous private treatment records, and VA has 
obtained and associated with the claims folder all relevant 
VA treatment records referred to by the veteran. He has been 
examined by VA and he had the opportunity to present his 
arguments at a personal hearing at the RO.  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate his claim; 
moreover, VA obtained those records that were available in 
relationship to the claim.  In addition, the claim was 
readjudicated following the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal now does not constitute prejudicial error 
to the claimant.  

II.  Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

The term "herbicide agent" means a chemical in a herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically; the chemical 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid, and picloram.  38 U.S.C.A. § 1116(a)(4) 
(West 2002); 38 C.F.R. § 3.307(a)(6) (2005).

Service connection may be awarded for acute and subacute 
peripheral neuropathy if a veteran was exposed to a herbicide 
agent during active military, naval, or air service in 
Vietnam, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  According to Note 2, at 38 C.F.R. 
§ 3.309(e), for the purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records do not contain any 
complaints of, or treatment for, peripheral neuropathy.  No 
neurological deficits of any kind were noted in the service 
medical records.

Reports of VA examinations conducted in December 1973 and 
December 1985 contain no complaints of peripheral neuropathy.  
The neurological examinations were normal.  His neurological 
system was noted to be normal at the time of a September 1996 
VA examination.

During a private examination performed in November 1996, the 
veteran complained of tingling and numbness of the proximal 
portion of his entire left arm, which was worse with certain 
unidentified activities.  His arm was noted to be 
neurovascularly intact, and the examiner did not appreciate 
any changes in deep tendon reflexes or in grip strength in 
the hand, wrist, or elbow.  Throughout 1997, he continued to 
complain of tingling and numbness in the arms.  According to 
his perception, his sensation was decreased.  

The veteran was examined by VA in September 1999.  He 
described some variations in sensation to light touch in the 
left arm and forearm.  He had a highly sensitive state 
similar to causalgia in and around the left olecranon.  

In May and December 2000, the veteran continued to complain 
of tingling and numbness in the arms, which he stated had 
been present for about 10 months.  It was noted that, in 
November 2000, he had tested positive for left shoulder 
impingement.

The veteran was afforded another VA examination in March 
2001.  The examiner noted that the examination was completely 
negative.  He displayed subjective weakness in grip strength 
in the right hand.  The examiner stated "I am suspicious 
that there is some psychosocial problem that is related to 
his pain and weakness".  A VA examination conducted in March 
2002 found bilateral carpal tunnel syndrome, which was 
determined to be unrelated to a service-connected shrapnel 
fragment wound.

An October 2002 VA outpatient treatment record noted the 
veteran's complaints of numbness and tingling in all his 
extremities, which he said had been present since 1970.  The 
neurological examination was intact.  In December 2002, he 
continued his complaints, which he asserted had been present 
since he was in Vietnam.  The assessment was longstanding 
neuropathy; questionable Agent Orange exposure.

The veteran and his wife testified at a personal hearing at 
the RO in January 2004.  He admitted that he did not have a 
confirmed diagnosis of peripheral neuropathy.  However, he 
believed that he had been indirectly sprayed with Agent 
Orange in Vietnam.

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a finding of 
entitlement to service connection for peripheral neuropathy.  
Initially, it is noted that there is currently no confirmed 
diagnosis of peripheral neuropathy of record.  However, even 
assuming that peripheral neuropathy is present, there is no 
suggestion that such a disorder is related to the veteran's 
period of service.  There is no indication in the record that 
peripheral neuropathy was present in service.  While the 
veteran has stated that his complaints of numbness and 
tingling had been present since Vietnam, this is not 
supported by the objective evidence of record.  Again, there 
is no record of such complaints in the service medical 
records, nor were such complaints noted at the time of the 
December 1973 VA examination.  Therefore, service connection 
on a direct basis is not warranted.

Further, service connection pursuant to 38 C.F.R. § 3.309(e) 
is not justified.  The evidence does demonstrate that the 
veteran served in Vietnam, and thus exposure to herbicides is 
presumed.   See 38 C.F.R. § 3.307(a)(6)(iii).  However, 
38 C.F.R. § 3.309(e) clearly states that the peripheral 
neuropathy contemplated by this section as subject to 
presumptive service connection would have to have been 
transient in nature, appearing within weeks or months of 
exposure and resolving within two years of the date of onset.  
Such a disorder has not been shown in this case.  There is no 
indication that the veteran developed any transient acute or 
subacute peripheral neuropathy within weeks or months of 
exposure, as is evidenced by the negative service medical 
records and the normal VA examination conducted in December 
1973, some seven months after his release from service.  The 
veteran has not met the criteria of 38 C.F.R. § 3.309(e); 
therefore, service connection on a presumptive basis is not 
warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for peripheral neuropathy, claimed as 
secondary to exposure to herbicide agents.


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to herbicide agents, is 
denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


